 In the Matter of ALUMINUM ORE COMPANYandINTERNATIONAL UNION,ALUMINUMWORKERS OF AMERICA, AFFILIATED WITH CONGRESS OFINDUSTRIAI, ORGANIZATIONSCase No.15-R-1107.Deckled May 13, 194.EMr. D. C. Smith,andMr. L. A. Moreland,both of Mobile, Ala., and'Mr. Walter Carroll,of New Orleans, La., for the Company.Mr. James Dickerson,of Mobile, Ala., for the C. I.,0.'Mr. Eddie R. Stahl,of Pittsburgh, Pa.; andMr. R. 0. Ross,of KnoxVille, Tenn., for the A. F. L.,Mr. Joseph W. Kullcis,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE ,Upon a petition duly 'filed by International Union, Aluminum,Workers of America, affiliated with Congress of Industrial Organiza,tions, herein called the C ; I. 0., alleging,that a question affecting com-merce had arisen concerning the representation of employees ofAluminum Ore Company, Mobile, Alabama, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice, before Marcel Mallet-Prevost, Trial Ex-aminer. 'Said hearing was held at New Orleans, Louisiana, on April1,1944.The Company, C. I. 0., and Aluminum Workers Local#22438 and #23313, herein,called the A. F. L., appeared, participated,and were afforded full opportunity to be. heard, to examine and cross-examine witnesses, and to introduce, evidence bearing on the issues.The A. F. L.'s ,motion to dismiss was referred to the Board by theTrial Examiner.For reasons hereinafter set forth, the motion isdenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to-file briefs with the Board.56 N L. R. B., No. 95.498' ALUMINUM ORE COMPANY499Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAluminum Ore Company, a Delaware corporation and a wholly-owned subsidiary of Aluminum Company of America, having itsprincipal executive offices at St. Louis,Missouri,operates a plant atMobile, Alabama, where it is engaged in processing natural bauxiteinto aluminum oxide.The principal raw materials used by the Com-pany consist of bauxite and soda ash.Approximately 80 percent ofraw materials is shipped in from points outside the State of Alabamaand approximately' 90 percent of the -finished products is shipped topoints outside the'State of Alabama.We find that the Company is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Union, Aluminum Workers of America, affiliated withthe Congress of Industrial Organizations,and Aluminum Workers,Local#22438 and,#23313, affiliated with the American Federation ofLabor, are labor organizationsadmittingtomembership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATION-On April 19, 1941, the Board certified the A. F. L. as the exclusiverepresentative of the Company's production and maintenance em-ployees.'On March 24, 1943, the Company and the A. F. L. executedan exclusive bargaining contract, which provided that it was to re-main in effect for a period of 1 year and indefinitely, thereafter untilmodified upon .30 days notice.On February 10, 1944, the A. F. L.,submitted to the Company, a written request for the extension of theagreement for the year 1944.On February 14, 1944, the Companyreplied in writing that the request was acceptable to the Company.The C. L'O., on March 4, 1944, filed the present petition for investiga-tion and certification of representatives, and on March '7, 1944, re-quested the Company to bargain with it as the exclusive collective bar-gaining representative of the employees within the alleged appropriateunit.On March 10,.1944, the Company refused to bargain with theC. I. O. on the ground that the Company was under contract withthe A. F. L.-'As noted above, the A.' F. L. moved at the hearing Ito dismiss thepetition herein because of its existing contract with the Company.QSeeMatter of-Aluuainum Ore Company;31 N. L.R. B. 99. - iI500 'DECISIONS OF NATIONAL LABOR RELATIONS BOARD41Sincethe contract of March 24, 1943, by its termsbecame oneof indef-inite duration upon the expiration of one year, it is clear that, as'such',it is no bar to a present determination of representatives.2The A. F. L.contends, however, that inasmuch as the representation claim of theC. I. 0; was not presented to the, Company until March 7, 1944, ap-proximately one month subsequent to the agreement of February 14,1944, which extended the terms of the original contract to March 24,1945, such claim was not timely made.We- have heretofore held thatthe extension of an automatically renewable contract prior to theautomaticrenewaldate set therein cannot operate as a bar to a rivalclaim_ of representation made prior to the expiration date of suchcontract.3The foregoing principle is equally applicable to the exten-sion of a contract which contains no-automatic renewal clause wheresuch extension is made in advance of the expiration date 4 In eithercase, to permit the extension agreement to act as a bar to a determina-tion of representatives would, as we stated in theWichitaandMemphisCases, supra,require employees seeking to change their bargainingrepresentative to accelerate their organizing activities so as to be readyto assert a claim of majority representation prior to any time the con-tracting parties might elect to extend the existing agreement, thus ere-ating unrest under such agreement and operating to the detriment ofstabilized labor relations.It follows here that notwithstanding theprior extension agreement executed on February 14, 1944, the claimto representation made by the C' I. 0. prior to March 24, 1944, thedate on which the first definite,term of the contract was to expire, wasclearly timely.Accordingly, we find that neither the contract ofMarch 24,,1943, nor its extension on February 14, 1944, operates as abar to the present proceeding.-A statement of - the Field Examiner of the Board, introduced,into evidence at the hearing indicated that the C. I. 0. representsa substantial number of employees within the unit hereinafter foundto be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe 'find, substantially' in accordance with the stipulation of theparties, that all production and maintenance employees at the Com-2Matter of Link-Belt Speeder Company,37 N L. R. B 889;Matter of The AmericanThe report of,the Field Examiner shows that the C I.0 submitted 420 authorizationcards, of which 391 of the cards bear names appearing on the March,18, 1944; pay lollof the Company,which contains the names of 793 persons within the alleged appropriateunit.Coach andBodq Co.28,N L. R B. 508.iMatter ofMemphisFurniture ManufacturingCo., 51 N L R B 1447.4Matter'ofWichita Union iStockijards-Company,40 N L R B 369 ALUMINUM ORE COMPANY501Fpany'sMobile plant, including analysts, order - clerks, 'and head'janitor, but excluding watchnmen, meter helpers, head oiler, brick-layers, plumbers, dispensary attendants, office employees, hourly paidplant administrative employees other than analysts;` and order clerks,and all supervisory employees with. authority to hire, promote, dis-charge, discipline, or otherwise effect changes' in the status of em-ployees, or effectively recommend such action, constitute a unitappropriate for the purposes . of collective bargaining, within themeaning of Section 9 (b) of the Act.6V.THE DETERMINATION OF REPRESENTATIVESWe shall direct,that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forth-in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain represen-tatives for the purposes of collective. bargaining with Aluminum-Ore Company, Mobile, Alabama, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fifteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjecttoArticle III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate, in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll 'period because they were ill or- onvacation or temporarily laid off, and- including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the dateof election, to determine whether they desire to be represented byInternationalUnion, Aluminum Workers of America, -Local' 20,C. I. 0., or by Aluminum Workers Union #22438 and. #23313,A. F. of L., for the purposes of collective bargaining, or by neither.°This- is substantially the same unit as previously found appropriate by the BoardSee, footnoteisupra.